Title: From Abigail Smith Adams to Harriet Welsh, 17 October 1817
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					dear Harriet
					Quincy october 17th 1817
				
				Welcome home again—I received by mrs Adams your Note, and Carolines, the Same Mail brought me a Letter from Susan of the 7th from utica, saying that the Carriage was at the door waiting to convey them to Albany, from thence they should proceed to Fishkill—and I suppose would arrive there just about the time Caroline intended Setting out. which may retard them a day or two—I hope however if they come it will be soon as the weather will soon be very cold—and I hope I shall not be sick, altho I have been hard threatned for this week, and to day have not been able to keep up, a most voilent pain in my head & cold chills—I have been unwell more than a week—yesterday Louisa was so low that she did not sit up half the day—but to day with the help of some wine which she had not before used, She seems revived, and has been down stairs, but she can bear no exertion—I shall do as well as I can with my Friends when they come, my head is easier this Evening, which is a good sign, and I hope I shall feel better tomorrow—I have been trying to nurse myself up—If the Boys come up tomorrow they must be very still—and I would have them come, as the next Saturday it will not be convenient for me to have them—will you be so good as to inquire of Callender if he has any good powder Sugar, and at what price—I have a space to add a line in the morning if able—I send a line for you to the post office which I hope you got on Wednesday—my Head is better, but I am weak from it as tho I had a months Sickness and to add to my troubles, my coachman is sick threatend with a fever please to get me half a doz pd Shells Send By mr A in the Basket 3 pd chocolat
				
					
				
				
					4 g Arrow Root—if you get any News from Caro send it
				
			